 


113 HR 5570 IH: To reauthorize the Historically Black Colleges and Universities Historic Preservation program.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5570 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2014 
Mr. Clyburn (for himself, Ms. Fudge, Mr. Bishop of Georgia, Ms. Brown of Florida, Mr. Butterfield, Mr. Clay, Mr. Conyers, Mr. Ellison, Mr. Fattah, Mr. Hastings of Florida, Mr. Horsford, Ms. Jackson Lee, Mr. Jeffries, Mr. Johnson of Georgia, Ms. Eddie Bernice Johnson of Texas, Ms. Lee of California, Mr. Rangel, Mr. Richmond, Mr. Rush, Mr. Scott of Virginia, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To reauthorize the Historically Black Colleges and Universities Historic Preservation program. 
 
 
1.Historically Black Colleges and Universities Historic Preservation program reauthorizedSection 507(d)(2) of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 470a note) is amended by striking the period at the end and inserting and each of fiscal years 2015 through 2024.   
 
